DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 1, and claims 2-6 which depend therefrom, and as previously noted in the Notice of Allowance dated 8 July 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, an organic electroluminescent compound represented by the following formula 1: 

    PNG
    media_image1.png
    163
    311
    media_image1.png
    Greyscale

specifically wherein R4 represents a substituted or unsubstituted (C6-C30) aryl, a substituted or unsubstituted (3- to 30-membered heteroaryl), or a substituted or unsubstituted mono- or di- (C6-C30)arylamino. That is, R4 is not a ring structure.
Furthermore, the arguments presented in the Remarks dated 31 May 2022 are persuasive. Specifically, Applicants allege that the disclosure of Kim et al (USPN 9,938,287), previously cited, disclose “naphthobenzofuran (X=O) is linked to dibenzofuran at 1-1’ and 2-2’ positions, respectively” (emphasis in the original), rather than Applicants’ claimed structure “having naphthobenzofuran (X=O), naphthobenzothiophene (X=S) or benzofluorene (X=CR11R12) linked to phenyl at 1-1” (sic) and 2-2’ positions, respectively” (emphasis in the original). Further, Applicants allege that a ring structure is excluded from the definition of R4 on Formula 1, as is illustrated below:

    PNG
    media_image2.png
    201
    634
    media_image2.png
    Greyscale

The Examiner concurs; thus the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The Amendment to the Specification dated 10 August 2022 is entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899